Title: To Thomas Jefferson from Robert Morrison, 15 July 1805
From: Morrison, Robert
To: Jefferson, Thomas


                  
                     Sir/
                  
                  I am at this present period Induced to Address your Exellency, and petition for a Birth in the Navy, provided It Should meet the approbation of your Exellencys Will, My petition is as follows I would be happy If it may please your Exellancy to Grant Unto Me a Birth, and A post of Honour in the Navy, the Birth I Crave from your Excellency is, that I wish to become a Captain in the Navy, and If It may please your Exellency to Grant Unto Me the Birth that I Require It Shall Ever be acknowleged by your most Humble Servt. Capn Robert Morrison. Perhaps your Exellency at this present period has not a thorough knowledge of My Person but I will endeavour to Relate to you Circumstances that took place in the Last Revolution. It is as follows-viz-Greating. I was a Boaswain under Captn Joshua Barney in the Ship General Washington from the City of Philadelphia and Proceeded on our Voyage to Cape Franceway in the Ile of Santimingo, and from Cape Franceway to the Havanna in Company with the French 64 Gun Ship Call’d the Lavole by Name, the said Ship Covoy’d Us to the Havanna from the Cape, I further proceed to Inform Your Exellency that Off the Capes Of Virginia we fell in With a 50 Gun Ship And two Frigits and was Obliged to Make The best of our Way and We arrived safe together With the Money under our Care and protection to The City of Philadelphia With the Money from The Havanna, Whe then proceeded from the City of Philadelphia to Lureant a place that Your Exellency is perfectly acquainted With and deliverd our dispaches to our Minister belonging to France, and from thence May it Please your Excellency We proceeded from the above Mention’d place  to Philada. and arriv’d Safe, I further Inform your Excellency that in the Year 1784 Whe Whent from Philadelphia to Havre de Gross. and Whent as a packet from the Same Place, Whe then proceeded to Philada. with Dispaches for the Government. After those Proceedings We had the Happiness to Conduct Your Excellency and Mr. Addams Late President of the United States into a place Call’d Pool in the West of England/ I further desire your Excellency, Will If their is a Vacancy in the Navy for the Capacyty I have Above Mention’d I will once More Step Forward and protect My Country and Serve the United States With pleasure being and Old Soldier and Sailor in the Service of the United States. Which I have no doubt your Excellency knows from the Information I have Giving your Excellency. If Your Excely. Desires a recommendation to prove My Character I Can obtain and unexceptional One from the first of the Character Residing in Philada. their is One thing I have Obmited that is to or in order to Acquaint your Excellency of a Circumstance that took place at Your House in Mounta Sela. viz the Young Man Who Was Employ’d as Master Carpenter under your Excellency Command and Lost his Life Was My Own Cousin his Name was John Homes I Conclude by remaining
                  Your Most Obedient And Hhbe Servt:
                  
                     Capn. Robt. Morrison 
                     
                  
                  
                     NB./ To his Excellency I have Inclosed My Warrant during Which I receiv’d and acted With the Greatest propriety
                     It is the Original one
                     Please to direct your Answer to Capn. Robt Morrison the Corner of German St and Passyunk road
                  
               